Criminal Case Template







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



LOUIS VAGES,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-03-00528-CR

Appeal from the

41st District Court

of El Paso County, Texas

(TC#980D08977)




MEMORANDUM OPINION
           Louis Vages waived trial by jury and entered a plea of guilty before the court to
three counts of sexual assault of a child.  In accordance with a plea agreement, the trial
court deferred adjudicating his guilt and placed him on probation for eight years.  The
State subsequently filed a motion to adjudicate guilt, alleging that Vages violated several
conditions of probation.  The trial court granted the motion, adjudicated him guilty, and
sentenced him to four years in prison.  We affirm.
           Vages’s court-appointed counsel has filed a brief in which he has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by advancing
a contention that counsel says might arguably support the appeal.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  Counsel has delivered a copy of the record and the
brief to Vages and has informed him of his right to file a pro se brief.  No pro se brief has
been filed.
           We have carefully reviewed the record and counsel’s brief and agree that the
appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.
           The judgment is affirmed.
 
                                                                  SUSAN LARSEN, Justice
August 12, 2004

Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.

(Do Not Publish)